Citation Nr: 0618836	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1972.  He served in the Republic of Vietnam from September 
1971 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, denied claims for service connection 
for PTSD and manic depression.

The veteran had a Central Office Board hearing scheduled for 
January 25, 2005.  However, the veteran failed to appear, 
therefore, his hearing request is deemed withdrawn.  See 38 
C.F.R. §§ 20.704(d) (2005). 

In a VA Form 21-4138 dated May 5, 2004, the veteran filed a 
notice of disagreement (NOD) with the March 2004 rating 
decision, which denied entitlement to service connection for 
PTSD and manic depression and requested that his claims be 
reviewed by a Decision Review Officer.  A Decision Review 
Officer has not reviewed the manic depression claim.  
Therefore, the veteran's  manic depression claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC, in Washington, DC for the issuance of 
a statement of the case (SOC) under the holding in Manlincon 
v. West, 12 Vet. App. 238 (1999).  The issue of service 
connection for PTSD is also remanded for a de novo review.  
VA will notify the veteran if further action is required on 
his part.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).




FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD; the appellant was informed of this decision the same 
month, but did not file an NOD within one year of 
notification.

2.  Evidence added to the record since the March 1996 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
March 1996 rating decision sufficient to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
PTSD claim without first deciding whether the VA's notice and 
assist requirements have been satisfied with respect to the 
issue of new and material evidence.  This is so because the 
Board is taking action favorable to the appellant in 
reopening his service-connection claim for PTSD, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a March 1996 
rating decision, the RO initially denied service connection 
for PTSD, noting that the veteran had not been diagnosed with 
PTSD.  The veteran was informed of this decision the same 
month and did not submit a NOD within one year of 
notification.  Therefore, the March 1996 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).  In December 2003, the veteran 
asked to reopen his claim for service connection for PTSD.  
In a March 2004 rating decision, the subject of this appeal, 
the RO denied the veteran's claim for service connection for 
PTSD.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).
The evidence secured since the March 1996 rating decision 
includes a November 1995 VA hospitalization report and a June 
2004 VA medical opinion, diagnosing the veteran with PTSD due 
to claimed stressors from his experiences in Vietnam.  These 
medical opinions are clearly new, in that they are not 
redundant of other evidence considered in the previous rating 
decision.  Moreover, the evidence is material to the issue 
under consideration, as it includes a diagnosis of PTSD that 
may satisfy essential elements of the veteran's claim.  
Namely, the new evidence goes to whether the veteran has a 
current diagnosis of PTSD and perhaps whether his PTSD might 
be due to service.  Therefore, in light of the new and 
material evidence, the veteran's service-connection claim for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.  Further, it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  This 
must be done on remand.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005).

Since the veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The duty to assist includes obtaining additional non-VA and 
VA treatment records, Social Security Administration (SSA) 
records, attempting to verify in-service stressor(s), and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In conjunction with his 
claim, the veteran was asked to identify health care 
providers, who have treated him for any psychiatric disorder, 
and to furnish signed authorizations for release of records.  
In response, the veteran indicated that he was being treated 
at VA Medical Center (VAMC) in Atlanta, Georgia, but had 
lived in California from 1972 to September 2003.  On remand, 
the VA should ask the veteran again to identity and sign 
releases for health care providers that have treated him for 
any psychiatric disorder since service, to include PTSD, and 
should attempt to obtain any missing VA treatment records.  
Also, the veteran's claim file reveals that he has applied 
for disability benefits from the SSA.  On remand, the VA 
should attempt to obtain any missing private treatment 
records and SSA records.

Regarding in-service stressor(s), the veteran provided the VA 
with three possible stressors, however, only one of which 
contains verifiable details.  The veteran claims that, while 
on guard duty, he witnessed another U.S. soldier shot and 
killed by an enemy sniper.  The veteran reports that the 
above stressor occurred in September 1971, while he was 
stationed with the 1st Calvary in Bien Hoa, Vietnam.  It 
appears that the RO has never sought confirmation of the 
veteran's claimed stressor.  On remand, the RO should ask the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor.  In particular, 
the RO should attempt to verify whether any soldier shot and 
killed by a sniper in Bien Hoa, Vietnam in September 1971.

The veteran has been diagnosed with various psychiatric 
disorders.  On remand, if a stressor is verified, the veteran 
should be afforded a VA psychiatric examination to provide an 
opinion as to whether any psychiatric disorder found on 
examination may be related to service, to include PTSD due to 
a verified stressor.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

As noted above, in an May 2004 VA Form 21-4138, the appellant 
filed an NOD with regard to the denial of service connection 
for manic depression in a March 2004 rating decision.  As 
such it requires the issuance of an SOC.  Manlincon, 12 Vet. 
App. at 240-41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002).  Therefore, this case must be remanded for a separate 
SOC on the issue of entitlement to service connection for 
manic depression.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any psychiatric 
disorders since his discharge from 
service in May 1972 through the present.  
VA should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, missing treatment records 
from the Los Angeles, Long Beach, and 
Atlanta VA Medical Centers should be 
obtained.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  The VA should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressor.  The veteran served on 
active duty with the Army from April 1971 
to May 1972.  He was in Vietnam from 
September 1971 to May 1972, where he was 
stationed with the 1st Calvary.  The 
veteran claims that while he was on guard 
duty, in Bien Hoa, Vietnam, he witnessed 
an enemy sniper shoot and kill a fellow 
U.S. soldier.  The VA must provide the 
JSRRC with copies of any of the veteran's 
service personnel records, showing 
service dates, duties, and units of 
assignment, and stressor statements.

5.  After items 1 through 4 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file. 

6.  If a stressor is verified, VA should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination in 
order to determine the nature and 
etiology of any psychiatric disorder(s) 
found.  The examiner should take a 
complete history from the veteran and 
review the entire claims file and must 
indicate in the examination report that 
such was performed.  All special studies 
or tests including psychological testing 
and evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor was as a 
result of his observance of a sniper 
shooting a soldier in Bien Hoa, Vietnam 
in 1971.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such a stressor and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

7.  VA should issue a statement of the 
case as to the issue of entitlement to 
service connection for manic depression.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The VA should allow the appellant and his 
representative the requisite period of 
time for a response.

8.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


